Citation Nr: 1747879	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  03-34 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Dr. Elaine Tripi


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


REMAND

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision.

In a September 2016 Board decision, the Board denied an increased rating greater than 40 percent for a service-connected lumbar spine disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued an order granting the parties' Joint Motion for Partial Remand (Joint Motion) to vacate a portion of the Board's September 2016 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The May 2017 Joint Motion stated the Board should consider any newly obtained treatment records before readjudicating the claim for an initial rating greater than 40 percent for a service connected lumbar spine disability.  In August 2017, the Veteran's representative submitted a statement requesting RO consideration of all newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO must DEFER adjudicating this claim until all efforts are complete to obtain the Veteran's potentially outstanding VA medical records.  See Deferred Rating Decision dated June 2017; see also Board Remand dated September 2016.

2.  Only AFTER obtaining the VA records requested in the Board's 2016 Remand of other issues OR determining the records are not available, then the Veteran's claim should be reviewed in light of any new evidence associated with the file since the RO last considered this particular claim in the June 2012 Supplemental Statement of the Case.  

If the claim is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




